CONCURRING OPINION
Landis, Judge:
I join in the opinion of my colleague and would add but one comment.
While this case was tried and briefed on the issue of whether the imported merchandise is a “prepared meal”, I am not at all sure that plaintiffs could have overturned the collector’s classification on a mere showing that it was not a “prepared meal”.1 Assuming that it was not a “prepared meal”, it would still be presumptively an “edible preparation not specially provided for” i.e. more than just alimentary paste without eggs, or soup preparations, as claimed.
In short, I am of the opinion that plaintiffs had a greater burden than just to show the imported merchandise was not a “prepared meal”.

 The pertinent portion of TSUS under which the merchandise was classified follows:
Edible preparations not specially provided for (including prepared meals individually packaged) :
* * * t * * *
182,91 Other_20% ad val.